Citation Nr: 1621560	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 until January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in February 2016; a transcript of that hearing is associated with the claims folder and has been reviewed


FINDING OF FACT

The competent medical evidence reflects the Veteran has PTSD due to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefits sought on appeal for the issues decided here. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Legal criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) 

PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

Nevertheless, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he currently has a psychiatric disorder related to his military service. An essential element of a claim for service connection for a mental condition is medical evidence diagnosing the disorder. A diagnosis of a mental disorder must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders (DSM-5). See 38 C.F.R. § 3.304(f). The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-5) and treated for PTSD. (See October 2012 VA medical examination).

A second element of a claim for service connection for PTSD is credible supporting evidence that the claimed in-service stressor actually occurred. The Veteran avers that during his military service he was the victim of military sexual trauma (MST). Specifically, the Veteran contends that he was subjected to numerous sexual assaults at the hands of fellow service members. The Veteran has consistently stated to VA medical personnel and RO staff that he did not report the in-service occurrences due to fear of retaliation, as one of the service members was a superior.

The record as a whole appears to confirm the Veteran's contentions. His service treatment records are silent as to complaints of or treatment for MST or any psychiatric abnormalities. However, the record does contain service personnel records that show behavior changes following the claimed MST incident. Specifically, an October 1978 Disqualification for award of Good Conduct reflects that the Veteran was repeatedly treated for drug and alcohol use during service. Additionally, a July 1979 General Court Martial reflects the Veteran being disciplined for writing bad checks and for being absent from his appointed place of duty on numerous occasions.

The evidence of record includes VA treatment records in which VA doctors concluded that the in-service personal assault occurred. See 38 C.F.R. § 3.304(f)(5)  (noting that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred). For example, a July 2014 VA medical letter reflects that a VA psychiatrist opined that the personal assault occurred in service, and additional VA physicians appear to have conducted their treatment of the Veteran believing his claimed in-service stressor. (See October 2012 VA medical examination). Thus, the Board finds that the evidence is at least in equipoise in showing corroborating evidence of an in-service stressor for the Veteran's PTSD.

A third element of a claim for service connection for PTSD requires medical evidence of a link between current symptomatology and the claimed in-service stressor. In an October 2012 VA medical examination, the examiner opined after reviewing the claims folder that it is at least likely as not that the MST the Veteran experienced contributed to his PTSD. Additionally, in a July 2014 medical letter signed by the Veteran's VA treating physicians concluded that the Veteran is more likely than not experiencing PTSD symptoms as a result of sexual trauma that occurred during his active duty.

In light of the Veteran's in-service incurrence, the objective clinical medical evidence as a whole, and his consistent, credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for PTSD, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


